



AMENDMENT #1 TO CO-PROMOTION AGREEMENT


This Amendment #1 ("Amendment") is signed as of the signature date(s) below and
made effective as of January 1, 2019 ("Effective Date") by and between Janssen
Biotech, Inc. ("JBI") and Exagen Diagnostics Inc. ("Exagen") and amends that
Co-Promotion Agreement effective as of December 10, 2018 by and between JBI and
Exagen, with contract reference number C2018017807 and iCD reference number
1251568 ("Agreement"). All terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.
WHEREAS, JBI and Exagen find it in their respective interests to amend the
Agreement.


NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants herein contained, the parties hereto agree as follows:


1.TrxU Baseline of Exhibit A in the Agreement, on page 16, is hereby amended by
deleting it in its entirety and replacing it with the following:


(A)(1)  TRxU Baseline 2019 and 2020

[***]

[***]

        
2.(A)(2) Sample Promotion Fee Calculation of Exhibit A in the Agreement, on page
17, is hereby amended by deleting it in its entirety and replacing it with the
following:

[***]

3.Except as specifically amended hereby, all terms of the Agreement remain in
full force and effect. In the event of any conflict between the Agreement and
this Amendment, the provisions of this Amendment shall prevail.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.



Janssen Biotech, Inc.Exagen Diagnostics Inc.By: /s/ Leslie SchorrBy: /s/ Ron
RoccaName: Leslie SchorrName: Ron RoccaTitle: Therapeutic Area Lead, NBDTitle:
CEODate: Aug 22, 2019Date: Aug 20, 2019
























***Certain Confidential Information Omitted






